In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19‐2720
MICHAEL MEJIA,
                                                  Plaintiff‐Appellant,
                                 v.

RANDY PFISTER, et al.,
                                               Defendants‐Appellees.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
            No. 1:15‐cv‐1498 — James E. Shadid, Judge.
                     ____________________

 ARGUED DECEMBER 11, 2020 — DECIDED FEBRUARY 19, 2021
               ____________________

   Before ROVNER, HAMILTON, and SCUDDER, Circuit Judges.
   SCUDDER, Circuit Judge. Illinois inmate Michael Mejia sued
correctional oﬃcials in federal court challenging his filthy cell
conditions and constant hallway lighting that prevented him
from sleeping. His primary claim survived dismissal and later
summary judgment and proceeded to trial, with the jury re‐
turning a defense verdict. Six times along the way Mejia asked
the district court to appoint counsel, and each time the court
denied the request. Applying the standards we articulated in
2                                                  No. 19‐2720

Pruitt v. Mote, 503 F.3d 647 (7th Cir. 2007) (en banc), the dis‐
trict court observed that Mejia, who had experience with the
litigation process from prior cases, demonstrated through his
many filings that he understood his burden of proof and was
fully capable of assembling evidence and marshaling argu‐
ments to support his contention that the conditions of confine‐
ment within the Pontiac Correctional Center violated the
Eighth Amendment. Seeing no abuse of discretion in the dis‐
trict court’s rulings, we aﬃrm.
                               I
                               A
    Mejia alleged that his living conditions in Pontiac were
horrific throughout 2015. He described living in multiple
cells—each infested with insects and covered with blood, fe‐
ces, hair, and dirt—and correctional oﬃcers declining his re‐
quests for cleaning supplies, telling him to make do with the
two ounces of liquid soap he received each week. These un‐
sanitary conditions, Meija continued, caused him to develop
red bumps all over his body. And he further contended that
Pontiac’s hallway lighting was so bright that it left him sleep
deprived and in time caused depression and memory loss.
Meija made plain in his amended complaint that his regular
protests to Pontiac oﬃcials, including to defendants Warden
Randy Pfister, Assistant Warden Guy Pierce, and Correctional
Oﬃcer Todd Punke, went ignored. So Mejia turned to federal
court for relief.
    Mejia filed his initial complaint in December 2015, invok‐
ing 42 U.S.C. § 1983 and alleging that the defendants were de‐
liberately indiﬀerent toward the conditions of his confine‐
ment in violation of the Eighth Amendment. Accompanying
No. 19‐2720                                                   3

the complaint was a motion for the recruitment of counsel.
The court dismissed Mejia’s complaint without prejudice dur‐
ing the screening process required by 28 U.S.C. § 1915A and
denied the accompanying request for counsel as moot. Mejia
filed an amended complaint, and this time his Eighth Amend‐
ment claim survived § 1915A review.
    Mejia submitted his second request for counsel on January
3, 2018, more than a year after the close of discovery, two
months after the district court denied the defendants’ motion
for summary judgment, and a few weeks before a final settle‐
ment conference. The district court again denied the motion.
Applying the framework from our 2007 en banc decision in
Pruitt, the district court underscored that Mejia, following the
dismissal of his original complaint, “was able to successfully
amend his complaint, obtain needed discovery, and survive
summary judgment with two claims.” From there the district
court observed that the “surviving claims are not complex”
and that Mejia, while not having previously represented him‐
self during any trial, did have “extensive litigation experi‐
ence.” Even more, the district court underscored, Mejia “has
demonstrated he is capable of describing his living conditions
and his complaints about those conditions.” The district court
further added that Mejia would not find himself unable to
present witness testimony at trial, as his inmate witnesses
would be able to testify by video.
    In the ensuing seven months leading to the August 2018
trial, Mejia renewed his request for counsel four more times.
Relying on many of the reasons supporting the earlier denial
of Mejia’s second motion, the district court denied each addi‐
tional request. At the final pretrial conference, and as part of
denying Mejia’s fifth request for counsel, the district court
4                                                     No. 19‐2720

supplemented its prior reasoning by observing that Mejia—
throughout the litigation—“repeatedly demonstrated that he
is capable of describing both his living conditions and his ef‐
forts to alert Defendants,” while also “demonstrat[ing] his un‐
derstanding of his claims, the issues, and the evidence during
the pretrial hearing.”
   On appeal Mejia challenges at least four of the district
court’s denials of his requests for counsel.
                                II
    When reviewing the denial of a prisoner’s motion to re‐
cruit counsel under 28 U.S.C. § 1915(e)(1) we ask whether “the
indigent plaintiﬀ made a reasonable attempt to obtain counsel
or [has] been eﬀectively precluded from doing so,” and, if so,
whether “given the diﬃculty of the case, . . . the plaintiﬀ ap‐
pear[s] competent to litigate it himself.” Pruitt, 503 F.3d at 654.
All agree Mejia satisfied the first prong by trying on his own
to retain counsel. Pruitt’s second prong considers “whether
the diﬃculty of the case—factually and legally—exceeds the
particular plaintiﬀ’s capacity as a layperson to coherently pre‐
sent it to the judge or jury himself.” Id. at 655. Our review of
a denial of a motion to appoint counsel proceeds under the
deferential abuse of discretion standard. Id. at 658 (citing
Greeno v. Daley, 414 F.3d 645, 658 (7th Cir. 2005)).
   We see no abuse of discretion in any of the rulings Mejia
now challenges. With Mejia not contesting the district court’s
denial of his first request to appoint counsel, we turn to the
denial of the second motion. The district court began by in‐
voking the Pruitt framework and observing that Mejia had
demonstrated not only his understanding of the factual and
No. 19‐2720                                                    5

legal issues in his case, but also an ability to convey his posi‐
tions with clarity.
    The district court then proceeded to the second half of the
Pruitt analysis and examined the complexity of Mejia’s claims,
finding that they fell on the straightforward end of the spec‐
trum. To prevail Mejia needed to establish the unsanitary con‐
ditions in his cells, constant hallway lighting that caused sleep
deprivation and related mental harms, and the defendants’
awareness of and inaction in response to either or both of
these alleged conditions. See McCaa v. Hamilton, 959 F.3d 842,
846 (7th Cir. 2020).
    The district court summarily incorporated and relied on
the reasoning from its denial of Mejia’s second motion in
denying the third, fourth, fifth, and sixth requests for counsel.
At the final pretrial conference, and as part of denying Mejia’s
fifth motion, the district court added to its prior analysis that
Mejia had “demonstrated his understanding of his claims, the
issues, and the evidence during the pretrial hearing.”
    The district court’s rulings adhered to the Pruitt frame‐
work and reflected a reasonable exercise of discretion. The
district judge had before him a pro se inmate who had showed
himself at every phase of the litigation to be capable of com‐
prehending and navigating the litigation process, including
by avoiding dismissal of his amended complaint, adequately
utilizing the discovery process to obtain information from his
adversaries, successfully opposing the defendants’ motion for
summary judgment, and ultimately getting his case to trial. In
denying Mejia’s requests for counsel, the district court tapped
its unique vantage point—its close proximity to all aspects of
the pretrial proceedings—by drawing upon its firsthand im‐
pressions of Mejia’s ability to adequately understand and
6                                                   No. 19‐2720

prosecute his claims at each step along the road to trial. This
iterative yet individualized approach to ruling on each of
Mejia’s motions aligns with our prescriptions in Pruitt and re‐
flects no abuse of discretion by the district court at any step.
    In no way do we question that Mejia encountered chal‐
lenges representing himself. Take, for example, what tran‐
spired during discovery. Mejia failed to comply with the dis‐
trict court’s scheduling order and submitted only one discov‐
ery request, which itself was untimely. But the district court
took steps to remedy this failing by granting Mejia’s subse‐
quent request (made orally during a status conference) and
ordering the defendants to produce any policy documents ad‐
dressing cell sanitation and cleaning. At another point the dis‐
trict court ordered the defendants to produce any reports con‐
cerning the cleanliness or sanitation of each of Mejia’s cells.
    On another front, Mejia faced the often challenging task of
marshaling evidence to prove the defendants acted with a cul‐
pable state of mind. But in the circumstances presented here,
he showed himself capable of doing so, as he plainly demon‐
strated through his filings and performance at the pretrial
conference that he understood and could present evidence on
this element of his claim. And we see nothing in the record
showing that his subsequent transfers to diﬀerent prisons pre‐
vented him from gathering the necessary proof. In the end,
Mejia needed to show that the defendants knew about the
conditions of his confinement and failed to act. See McCaa,
959 F.3d at 846. The district court committed no error in find‐
ing that Mejia was capable of shouldering this burden.
    Mejia also disagrees with how the district court evaluated
his ability to represent himself at trial. But such disagreement,
absent a “methodological lapse,” does not amount to an abuse
No. 19‐2720                                                     7

of discretion. Santiago v. Walls, 599 F.3d 749, 765 (7th Cir.
2010). No such lapse occurred here. The district court cor‐
rectly observed that Mejia had an extensive litigation history,
including with at least one prior case going to trial, albeit with
appointed counsel. Mejia had diﬃculty with the discovery
process, but it was well within the judge’s discretion to decide
to overlook his slips and help him rather than try to recruit
counsel. And while Mejia observes that he had never con‐
ducted a trial on his own before, that is true for the vast ma‐
jority of pro se litigants. The district court grounded its deci‐
sion to deny Mejia’s request to recruit trial counsel on its ob‐
servation (during the pretrial conference) of his ability to com‐
prehend and address the facts and issues pertinent to his
Eighth Amendment claim. The court’s reliance on these fac‐
tors shows no abuse of discretion.
    Nor does the fact that some trial witnesses testified by vid‐
eoconference change the analysis. To be sure, we have held
that the added complexities of conducting a trial by videocon‐
ference may in some instances exceed an inmate’s capacity.
See Walker v. Price, 900 F.3d 933 (7th Cir. 2018). But the routine
use of videoconference technology to have two inmate wit‐
nesses testify does not compare to the diﬃculties of conduct‐
ing a full trial remotely—the situation in Walker. The district
court did not abuse its discretion in denying Mejia’s motions
despite this additional technical component of the trial.
    This conclusion eliminates the need to examine fully the
prejudice prong of the Pruitt analysis. We note only that the
standard for prejudice requires more than just a likelihood
that recruited counsel would have performed better than the
pro se litigant, a benchmark that would nearly always be met.
See Jackson v. Kotter, 541 F.3d 688, 701 (7th Cir. 2008)
8                                                    No. 19‐2720

(“[S]peculating about how counsel might have done a better
job prosecuting the case is neither necessary nor appropriate.”
(quoting Johnson v. Doughty, 433 F.3d 1001, 1008 (7th Cir.
2006))). Instead, to show prejudice Mejia must demonstrate
“there is a reasonable likelihood that the presence of counsel
would have made a diﬀerence in the outcome of the litiga‐
tion.” Pruitt, 503 F.3d at 659. Our review of the record—espe‐
cially the paucity of evidence supporting Mejia’s allegations
of deliberate indiﬀerence to his conditions of confinement—
leaves us confident that he has not carried his burden here.
                               III
    Michael Mejia encountered litigation challenges all too of‐
ten faced by pro se inmates and understandably asked the dis‐
trict court a few times to appoint counsel. And, for its part, the
district court found itself having to make a choice about how
best to allocate scarce resources, for it remains the sad reality
that “there are too many indigent litigants and too few law‐
yers willing and able to volunteer for these cases.” Olson v.
Morgan, 750 F.3d 708, 711 (7th Cir. 2014). The district court
committed no abuse of discretion in undertaking this diﬃcult
and unfortunate calculus here.
    We close by thanking the Washington University School of
Law Appellate Clinic for representing Mejia on appeal. In ad‐
dition to the two students who ably briefed this appeal, a
third law student, supervised by the Clinic’s director, argued
the case. The students no doubt realized the personal satisfac‐
tion and professional enrichment that comes from pro bono
service—from using their legal talent to help someone in
need. Mejia may not have received what he wished for in the
district court, but he should know he was very well repre‐
sented on appeal.
No. 19‐2720                                      9

   With these parting observations, we AFFIRM.